Title: From Thomas Jefferson to Peter Stephen Duponceau, 28 December 1820
From: Jefferson, Thomas
To: Duponceau, Peter Stephen


Dear Sir
Monticello
Dec. 28. 20.
This letter is strictly confidential. some time ago a mr John Sanderson, of Philada, addressed a letter to me, informing me he was engaged in a biographical work which embraced the life of our late Chancellor Wythe, of whom however his materials were scanty, & requesting me to supply him. of the Mentor of my youth I felt the duty of bearing witnesses to his virtues, and furnished what I know. lately he sent me his 1st vol. and indeed I found it superiorly written; exhibiting mind, information & polish. a little too florid perhaps for the sober style of history, of which however he had a great example in Robertson; perhaps also a little too speculative, in which history should indulge with the brevity of Tacitus. as it is possible he may apply to me as to other characters of his work, & these communications may be delicate, it is material I should know something more of him. what is his character moral and political, does he write for money or fame, Etc? information as to these particulars must govern my confidences, and with a view to regulate them alone I ask the favor of your information, with an assurance, it shall be used for no other purpose, and that your letter shall be burnt the moment it is perused. with my thanks for this kind office accept my friendly and respectful salutations.Th: Jefferson